DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
 
Status of the Claims
1.	This action is in reply to the Response for Continued Examination dated January 19, 2022.
2.	Claims 1-20 are currently pending and have been examined.
3.	Claims 1, 5, 11 and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
4.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation – Broadest Reasonable Interpretation
5.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.

Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).

The preamble of instant Claim 1 recites "a system for implementing an electronic exchange for bill pay transactions, the system comprising:” 
The preamble of instant Claim 11 recites “a method for implementing an electronic exchange for bill pay transactions, the method comprising the steps of:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for implementing an electronic exchange for bill pay transactions” as recited in the preamble of Claims 1 and 11 only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the italicized limitations below are similarly stating a purpose and/or intended use and accordingly are not being accorded further patentable weight.

As in Claims 1 and 11:
“creating a payment file for each lockbox provider including one or more options for digital payment of a lump sum for all determined transactions”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


6.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a system for implementing an electronic exchange for bill pay transactions comprising performing the steps of: receiving data files and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; 
creating an image of each transaction in the form of a non-negotiable check; 
creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; and transmitting the package to a respective lockbox provider participant.  
	Independent Claim 11 recites a method for implementing an electronic exchange for bill pay transactions, the method comprising the steps of: receiving data files and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; creating an image of each transaction in the form of a non-negotiable check; creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; and transmitting the package to a respective lockbox provider participant.
	The series of steps recited describe implementing an electronic exchange for bill pay transactions comprising receiving data and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files 

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses a system and method for implementing an electronic exchange for bill pay transactions comprising receiving data and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; creating an image of each transaction in the form of a non-negotiable check; creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; and transmitting the package to a respective lockbox provider participant via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe implementing an electronic exchange for bill pay transactions comprising receiving data and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; creating an image of each transaction in the form of a non-negotiable check; creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; and transmitting the package to a respective lockbox provider participant which is a commercial or legal interaction and/or business relations and/or managing personal behavior or relationships or interactions between people and is thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites an electronic exchange network, a memory component, a computer processor, electronic data files, image files and an electronic package. Claim 11 recites an electronic exchange network, electronic data files, image files, an electronic package and a computer processor. 
The claims recite are an electronic exchange network, a memory component, a computer processor and are applying generic computer components to the recited abstract limitations. The recited electronic data files, image files and electronic package appear to be software outputs. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying 
In particular, the claims only recite an electronic exchange network, a memory component, a computer processor, electronic data files, image files and an electronic package which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; electronic recordkeeping;  storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“Figure 5 is an exemplary system diagram illustrating an electronic exchange for bill pay transactions, according to an embodiment of the present invention. As shown in Figure 5, Electronic Exchange 520 may receive bill pay transactions from one or more Bill Pay Banks and other entities, represented by Bill Pay Providers 510, 520. Bill Pay Provider 510 may have a corresponding set of customers, represented by 512, 514. In a similar manner, Bill Pay Provider 520 may have another corresponding set of customers, represented by 522, 524. Electronic Exchange 520 may provide lockbox services to a plurality of Lockbox Service Providers, represented by 560, 570, and 580. Electronic Exchange 520 may include a processing engine, represented by 532, and one or more storage devices, represented by Database 534, 536.” (See Applicant Specification paragraph 33)

“The foregoing examples show the various embodiments of the invention in one physical configuration; however, it is to be appreciated that the various components may be located at distant portions of a distributed network, such as a local area network, a wide area network, a telecommunications network, an intranet and/or the Internet. Thus, it should be appreciated that the components of the various embodiments may be combined into one or more devices, collocated on a particular node of a distributed network, or distributed at various 

“Those skilled in the art will appreciate that the system diagrams discussed above are merely examples of an Electronic Exchange system and are not intended to be limiting. Other types and configurations of networks, servers, databases, mobile devices, and personal computing devices (e.g., desktop computers, tablet computers, mobile computing devices, smart phones, etc.) may be used with exemplary embodiments of the invention. Although the foregoing examples show the various embodiments of the invention in one physical configuration; it is to be appreciated that the various components may be located at distant portions of distributed network, such as a local area network, a wide area network, a telecommunications network, an intranet and/or the Internet. Thus, it should be appreciated that the components of the various embodiments may be combined into one or more devices, collocated on a particular node of a distributed network, or distributed at various locations in a network, for example.  The components of the various embodiments may be arranged at any location or locations within a distributed network without affecting the operation of the respective system.” (See Applicant Specification paragraph 35)

Applicant’s Specification further discloses that data and information maintained by the servers and computing devices shown in Figure 5 may be stored and cataloged into one or more databases which may be of a variety of different types.  (See Applicant Specification paragraph 36)  The specification further discloses that the communication networks shown in Figure 5 may also be one or more of a variety of different types. (See Applicant Specification paragraphs 37-39)
“As described above, Figure 5 includes a number of computing devices, each of which may include at least one programmed processor and at least one memory or storage device. The memory may store a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processor. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a task may be characterized as a program, software program, software application, app, or software. The modules described above may comprise software, firmware, hardware, or a combination of the foregoing.” (See Applicant Specification paragraph 40)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-10 and 12-20 further define the abstract idea that is presented in the respective independent Claims 1 and 11 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder (US 2010/0161466)

Regarding Claim 1, Gilder discloses the following:
A system for implementing an electronic exchange for bill pay transactions, the system comprising:
an electronic exchange network [electronic payment system [EPS] coupled to a memory component [database] and a computer processor [computer] configured to perform the steps of: (See Gilder paragraphs 37, 51, 57-58)
receiving electronic data files and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; (See Gilder paragraph 37, 39, 46, 51, 57, 122 – bill payor metadata is captured which has instructions regarding intended payment from payor to payee along with some potential set of conditions, limitations, or restrictions, memo description or metadata and potentially conditional acknowledgements; EPS is configured to interact with a plurality of users (i.e. payors and payees), banks and other financial institutions; payor drafts their DOC check by a variety of input methods including by agents, POS; in an exemplary embodiment, the electronic presentment may be through an electronic bill pay provider)
processing the received electronic data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; (See Gilder paragraphs 10, 37-39, 46, 49-51, 53-54, 57, 70, 85, 119-120 – efficient processing (sorting, grouping, totaling, etc) of payments and their metadata including remittance data may be automatically performed; EPS can receive cash letter files and convert them in bulk file mode; can be batch processed, a member may be receiving a large volume of payments from a plurality of users)
creating a data file with determined transactions for each lockbox provider; (See Gilder paragraphs 39-40, 47 – notification is sent to each payee [lockbox provider] with a GUID provided in the notification message to identify which DOC to retrieve)
creating a payment file for each lockbox provider including one or more options for digital payment of a lump sum for all determined transactions; (See Gilder paragraphs 38-40, 45-50, 81-85, 119-120 – the notification allows the payee to take action and process it for deposit to their account by allowing the payee a choice in how to proceed with claiming their payment including bundling along with other check items)
distributing data and funds to each participating lockbox provider file;  (See Gilder paragraph 38-40, 46, 53, 59 – member joins or subscribes to EPS [participating] EPS may act as an electronic lockbox and facilitate automatic processing of DOCs received by the member (payee) [participating lockbox provider]; input can generate DOC payment as well as receive notification that a payment has been received, may be automated, instructions are stored in a digital payment file [DPF])
creating an image of each transaction in the form of a non-negotiable check [DOC – digitally originated check]; (See Gilder paragraphs 38-39, 46, 60)
creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; (See Gilder paragraph 10, 49, 53-54, 75 – [image files] image replacement document (IRD) or other paper or electronic representation of a substitute check; payee can have EPS forward DOC electronically into their bank as an Image Cash Letter [ICL])
consolidating image files, data files and payment files into an electronic package [cash letter file] for each lockbox provider participant; and (See Gilder paragraphs 10, 49-50, 53-54, 70, 85–as DOC payments are processed or cleared, individual DOC file can be placed into a standard bank clearinghouse Cash Letter File along with other check items)
transmitting the electronic package to a respective lockbox provider participant. (See Gilder paragraphs 10, 49-50, 65, 70, 103)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilder by integrating two component claim elements (payment files and data files) contained in Gilder into one integrated claim element, metadata, wherein each component claim element continues to serve the same function. In the integration, each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the integration were predictable. See MPEP §2144.04 (VI)(B)

Regarding Claim 11, this claim recites substantially similar limitations as those seen in Claim 1 and is rejected for the same basis and reasons as presented above.

Regarding Claims 2 and 12, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
applying one or more rules to at least one file in the electronic package. (See Gilder paragraphs 13, 37, 41, 44, 55, 85)

Regarding Claims 3 and 13, these substantially similar claims recite the limitations of Claims 2 and 12 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the one or more rules are specific to a lockbox provider participant. (See Gilder paragraphs 37, 40, 61, 81, 85)

Regarding Claims 4 and 14, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein each of the plurality of lockbox provider participants is a distinct and separate lockbox service provider. (See Gilder paragraphs 18-19, 51, 57,75, 122)

Regarding Claims 5 and 15, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the one or more bill pay clients comprises individual payors and corporate business payors. (See Gilder paragraphs 18-19, 51, 57, 73, 119)

Regarding Claims 6 and 16, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Gilder discloses the following:
wherein the plurality of lockbox provider participants comprise corporate entities with internal lockbox services. (See Gilder paragraphs 73, 119)

Regarding Claims 7 and 17, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the electronic package is received directly into an accounts receivable system associated with the lockbox provider participant. (See Gilder paragraphs 38-40, 119 – automated deposit of DOCs and retrieval of payment metadata as input into the payee’s internal business systems including automated reconciliation of remittance metadata into the AR process to update their accounting, billing and customer records)

Regarding Claims 8 and 18, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the electronic package is automatically processed as image cash letters. (See Gilder paragraphs 38-40, 49, 82-83)

Regarding Claims 9 and 19, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the electronic package is automatically processed as an Automated Clearing House (ACH) payment. (See Gilder paragraphs 38-40, 49, 55, 82-83)
Regarding Claims 10 and 20, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above.
wherein the electronic package comprises a lump sum daily total payment file. (See Gilder paragraphs 38, 119 – EPS may act as an electronic lockbox and facilitate automatic processing of DOCs received by the member, including nightly batch job processing [daily batch processing of payments] where the member may be receiving a large volume of payments from a plurality of users)

Relevant Prior Art of Record Not Currently Relied Upon
-	Mauller et al. (US PG Pub. 2016/0048813) – discloses a method of managing an electronic lockbox for remittance processing which includes apparatus to receive a batch file including consumer communications information received by a payment processor within a specified time period. (See Mauller paragraphs 18-20, 42-43)

- 	Mauller et al. (US PG Pub. 2016/0048927) – discloses a method of managing an electronic lockbox to reduce processing times associated with remittance processing including reports sent to a payee including a portion of the remittance information associated with the plurality of financial transactions deposited into an account attached with the payee.

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered and they are persuasive in part as fully detailed below.

As to the Claim Objection:
	Examiner thanks Applicant for amending Claim 1 to resolve the raised claim objection.  (See Applicant’s Remarks dated 01/19/2022, page 1) The objection has thus been mooted and withdrawn.

As to the 112(b) Rejections:
	Examiner thanks Applicant for amending Claims 5 and 15 to resolve the antecedent basis issue in the claims. (See Applicant’s Remarks dated 01/19/2022, page 1) The rejections have accordingly been withdrawn.

As to the 101 Rejections:
	The 101 Rejection has been updated to reflect the claim amendments made, as fully disclosed in the rejection in chief. Applicant disagrees with the Office Action’s rejection of the claims under 101 and presents discussion on the standard analysis under the 2019 PEG. (See Applicant’s Arguments dated 01/19/2022, pages 8-9) 
	Applicant argues that the claims do not recite any of the enumerated judicial exceptions under Prong One and apparently that the analysis under prong one is conclusory and superficial. (Id at pages 9-10)   Examiner disagrees.  While Applicant appears to argue that the standard under the 2019 PEG is that each individual limitation must be matched to an abstract idea grouping with particularity in the rejection, apparently line by line, that is not the standard of review. (Id. at page 10)   Examiner identified the limitations that recite an abstract idea and determined if the identified limitations fall within the groupings of subject matter identified by the guidance.    
As amended, the system and method presented are receiving data and payment files representing a plurality of payments, processing and collating the data and payment files; creating a data file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for digital payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; creating an image of each transaction as a check; creating image files for each lockbox provider participant, indexing and consolidating the image, data and payment files into a package for each lockbox provider participant and transmitting the package to a respective lockbox provider participant.  These steps are being performed using an electronic exchange network, a memory component and a computer processor. 
By Applicant’s argument, it appears that Applicant wishes for Examiner to examine the claims for subject matter eligibility without regard to the context of the claim. (Id. at pages 10-11) The claims broadcast that the steps are to implement an electronic exchange for bill pay transactions.  Bill pay transactions are a fundamental economic practice and reflect a commercial or legal interaction and/or business relations and/or managing personal behavior or relationships or interactions between people and is thus appropriately grouped as certain methods of organizing human activity which is an abstract idea.  The further steps claimed in the system and method further detail the steps that are being taken to implement the bill pay transactions.  
In particular, Applicant appears to argue that the step of “creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file” does not, by itself, invoke a business relation, management of personal behavior or a Id at page 10) The image files are created from the received data and payment files that have been distributed along with funds and the created image of a non-negotiable check.  The data and payment files represent a plurality of payments. The created image of a check is part of the creating image files for each lockbox provider participant.  (See Figure 4 of Applicant’s disclosure) All of the elements that are being used to create image files are related to payments by utilizing a computer processor as a tool to perform the process.
If Examiner were to analyze the claim at such a high level as Applicant suggests, the import of the claim limitations would be diluted as part of the claimed process, which appears to be what Applicant is cautioning against while at the same time advocating for an even higher level reading of the limitations.  The claims were not analyzed at the most fundamental level (as simply bill pay transactions), rather, each limitation was analyzed by itself and in combination in the context of the claim to determine if the claim recitations were drawn to a judicial exception. The analysis provided under Prong One complies with the 2019 PEG.
Applicant then argues that the claims integrate the alleged judicial exception into a practical application. (See Applicant’s Arguments dated 01/19/2022, pages 11-12) While Applicant alleges that Examiner only considered the additional computer structure in the analysis, Examiner did analyze the additional elements separately and in ordered combination and has more fully detailed the elements in the rejection in chief.  Further, while Applicant alleges that Examiner has simply declared the overall claim abstract under prong 1 and did not consider any specific details from the claim elements under prong 2, this is simply not the case.  (Id at page 12).
The independent claims are not disclosing an improvement to technology or a technical field, nor an improvement to the recited computer processor itself.  The claims are not applying the judicial exception with or by use of a particular machine or effecting a transformation or reduction of a particular article to a different state or thing and do not appear to be applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The independent claims appear to be following directions to process bill pay transactions using a computer processor at a high level of generality.  This argument is not persuasive.
Applicant argues that the claimed embodiment is inherently rooted in computer networks and argues that the claimed embodiment is a technical solution to a technical problem and intended to maintain the digital nature of the e-payments, not use of a computer to complete a manual process. (Id. page 13) Examiner is of another opinion.  

Applicant then alleges that the amended claims are further evidence of integration as well as being significantly more under Step 2B without further detailed argument. (Id at page 13) As noted in the rejection in chief, the claims do not amount to significantly more.  The 101 Rejection is maintained.

As to the 103 Rejections:
Applicant disagrees with the Office Action’s rejection of the claims under 103 and presents discussion on the standard for obviousness. (See Applicant’s Arguments dated 01/19/2022, page 14-15)
Applicant further argues that Claim 1 is not obvious, however identifies that they have significantly amended Claim 1 in an effort to advance prosecution and presents revised Claim 1 concluding that the cited reference fails to disclose Applicant’s amended claim. (Id. at 15-16) 
Examiner disagrees.  Applicant does not offer any particular arguments as to how the cited reference fails to disclose Applicant’s amended claim.   As fully disclosed in the rejection in chief, which has been revised to account for Applicant’s amendments, Gilder discloses the invention as claimed, even as amended.  Applicant’s argument to the contrary is not persuasive.
	Applicant further argues that independent Claim 11 and the dependent claims are further allowable over the cited reference for the same basis and reasons as presented with regards to Claim 1.  This argument is similarly unpersuasive.
	As disclosed above, the prior art rejection is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 1, 2022